DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed November 1, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a variable compression ratio phaser configured to control a compression ratio of an engine having a crankshaft and a control shaft, the variable compression ratio phaser comprising: a control shaft gear that is configured to mesh with a first gear on the control shaft of the engine and to receive torque from the control shaft and that is connected to a torque conversion mechanism; a crankshaft gear that is configured to mesh with a second gear on the crankshaft of the engine and to deliver torque to the crankshaft and that is connected to the torque conversion mechanism; and the a-torque conversion mechanism, wherein the torque conversion mechanism is configured to receive torque from the control shaft via the control shaft gear and to convert the torque to a linear force that changes the compression ratio of the engine via the crankshaft gear. The closest prior art reference, Shoji et al. (US 2018/0274437), teaches a similar VCR phase changer but differs from the claimed invention by lacking the torque conversion mechanism in place the mesh gears as claimed. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747